Exhibit 10.9

 

September 7, 2011

 

Rushmore Shipping LLC

 

RE:          Bareboat Charter Party dated as of January 24, 2007 (as amended and
supplemented, the “Charter”) among Rushmore Shipping LLC as Owner (the “Owner”),
Beekman Shipping Corp. as Charterer (the “Charterer”), and the Guarantors named
therein in respect of the Panamanian registered and Philippines bareboat
registered LAGUNA BELLE

 

Reference is hereby made to the Charter.  Capitalized terms defined in the
Charter and not otherwise defined herein are used herein as therein defined.

 

We hereby notify you that TBS International plc and its subsidiaries and
affiliates will be suspending the payment of certain principal installments
owing in respect of certain indebtedness of such persons, under the lending
facilities described on Schedule 1 hereto, for a period beginning on August 31,
2011 through December 15, 2011 (the “Payment Suspension”).  The Payment
Suspension will result in a Charterparty Event of Default under Clause
40(1)(d) of the Charter.  In addition, TBS International plc and its
subsidiaries and affiliates anticipate certain Events of Default under Clause
35(3) of the Charter, namely:

 

(i)                                 the potential failure to deliver cash flow
forecasts that evidence and/or project the required minimum Qualified Cash, (the
“Cash Flow Forecasts Event of Default”);

 

(ii)                              the potential failure to maintain the required
minimum Qualified Cash as set forth in Section 7.13(b) of the Bank of America
Credit Facility Agreement (the “Minimum Qualified Cash Event of Default”);

 

(iii)                           the potential failure to be in compliance with
the Minimum Interest Coverage Ratio and the Maximum Leverage Ratio as of the end
of the fiscal quarter ending September 30, 2011 (collectively, the “Financial
Covenant Compliance Events of Default”); and

 

(iv)                          the potential failure to maintain a Collateral
Maintenance Ratio (the “Collateral Maintenance Event of Default”)(the Payment
Suspension, the Cash Flow Forecasts Event of Default, the Minimum Qualified Cash
Event of Default, the Financial Covenant Compliance Events of Default, the
Collateral Maintenance Event of Default and the Cross-Defaults, collectively,
the “Specified Events of Default”).

 

In order to allow time for TBS International plc and its subsidiaries and
affiliates, including the Charterer, to work with their various lenders and
creditors, including the Owner, towards a mutually agreeable solution on their
outstanding indebtedness, we hereby request that the

 

--------------------------------------------------------------------------------


 

Owner forbear from exercising any of the rights or remedies arising from the
Specified Events of Default available to them under the Charter or under
applicable law (all of which rights and remedies are hereby expressly reserved
by the Owner) until the earlier of (i) the occurrence of a Forbearance
Termination Event and (ii) 12:01 a.m. E.S.T. on December 15, 2011.  As used
herein, a “Forbearance Termination Event” shall mean the occurrence of any
Charterparty Event of Default under the Charter other than the Specified Events
of Default.

 

Such forbearance in respect of the Credit Parties’ rights and remedies under the
Finance Documents is conditioned upon and subject to (ii) TBS International plc
and/or their applicable subsidiaries and affiliates having entered into
amendments, waivers, forbearances or other modifications, on or before
September 9, 2011 in respect of each of the other loan facilities listed on
Schedule 1 hereto, deferring and/or forbearing any rights of the respective
creditor parties under such loan facilities arising as a result of the Specified
Events of Default.

 

Subject to the condition precedent stated in the preceding paragraph and subject
to the other terms and conditions set forth above, by counter-signing this
letter the Owner agrees to forbear from exercising any of the rights or remedies
arising from the Specified Events of Default.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

TBS INTERNATIONAL, PLC

 

 

 

 

 

By:

/s/ Tulio R. Prieto

 

 

Name:

Tulio R. Prieto

 

 

Title:

Attorney in Fact

 

 

 

 

 

 

 

 

Acknowledged and Agreed,

 

 

 

 

 

 

 

RUSHMORE SHIPPING LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ A. Van Aerde

 

 

 

 

Name:

A. Van Aerde

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ A.F. Spouselee

 

 

 

 

Name:

A.F. Spouselee

 

 

 

 

Title:

Director

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

EXISTING FINANCING AGREEMENTS

 

1.                                     Amended and Restated Loan Agreement dated
May 6, 2010 between Argyle Maritime Corp., Caton Maritime Corp., Dorchester
Maritime Corp., Longwoods Maritime Corp., McHenry Maritime Corp., and Sunswyck
Maritime Corp., as Borrowers, and The Royal Bank of Scotland plc, as Lender (as
amended prior to the date hereof).

 

2.                                     Second Amended and Restated Credit
Agreement dated as of January 27, 2011 (the “Bank of America Credit Facility
Agreement”) among (i) Albemarle Maritime Corp., Arden Maritime Corp., Avon
Maritime Corp., Birnam Maritime Corp., Bristol Maritime Corp., Chester Shipping
Corp., Cumberland Navigation Corp., Darby Navigation Corp., Dover Maritime
Corp., Elrod Shipping Corp., Exeter Shipping Corp., Frankfort Maritime Corp.,
Glenwood Maritime Corp., Hansen Shipping Corp., Hartley Navigation Corp., Henley
Maritime Corp., Hudson Maritime Corp., Jessup Maritime Corp., Montrose Maritime
Corp., Oldcastle Shipping Corp., Quentin Navigation Corp., Rector Shipping
Corp., Remsen Navigation Corp., Sheffield Maritime Corp., Sherman Maritime
Corp., Sterling Shipping Corp., Stratford Shipping Corp., Vedado Maritime Corp.,
Vernon Maritime Corp. and Windsor Maritime Corp., as borrowers, a corporation
formed under the laws of Ireland, (ii) TBS International Plc, (iii) TBS
International Limited, (iv) TBS Shipping Services Inc., (v) the lenders party
thereto and (vi) Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer (as amended prior to the date hereof) and the Master
Agreement in connection therewith.

 

3.                                     Loan Agreement dated December 7, 2007,
between Claremont Shipping Corp. and Yorkshire Shipping Corp., as Borrower, and
Credit Suisse as Lender (as amended prior to the date hereof).

 

4.                                     Loan Agreement dated February 29, 2008,
between Amoros Maritime Corp., Lancaster Maritime Corp., and Chatham Maritime
Corp., as Borrower, and AIG Commercial Equipment Finance, Inc., as Lender (as
amended prior to the date hereof).

 

5.                                     Loan Agreement dated June 19, 2008,
between Grainger Maritime Corp., as Borrower, and Joh Berenberg, Gossler & Co.
KG as Lender (as amended prior to the date hereof).

 

--------------------------------------------------------------------------------

 